     Case 6:18-cv-00546 Document 1-1 Filed 10/17/18 Page 1 of 1 PageID #: 5




                                       CERTIFICATION

        I, the United States Attorney for the Eastern District of Texas, acting under 28 U.S.C. §
2679 and by virtue of the authority vested in me by the Attorney General under 28 C.F.R. § 15.4,
certify that I have reviewed the Plaintiffs Original Complaint in Andy L. Smith v. Cathy Baxter,
Case o. S 1-411-18, pending in Gregg County Justice Court, Precinct # 1, Gregg County, Texas.
On the basis of the pleadings, along with other information now available to me with respect to
the allegations in this case, I find that Defendant Cathy Baxter was at the time of the alleged
incidents in question an employee of the United States Postal Service, an agency of the United
States, and that he acted, if at all, within the scope of her office or employment at the time of the
incidents out of which the claims arise.

       SIGNED this -Jh--~ day of October, 2018




                                                              Uni d States Attorney
                                                              Eastern District of Texas
